Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendments filed on 12/01/2020.
Claims 1-24 are currently pending.
Claims 1-24 are rejected.
Claims 1, 7, 13 and 19 are independent claims.

Response to Amendment
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claims 1-3, 8-10, 14-16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jongbu Lim et al. (US 2017/0244521 A1), hereinafter Lim, in view of Yasuaki Ishikawa (US 2008/0182581 A1), hereinafter Ishikawa .
For claim 1, Lim teaches a method of relaying data by a relay user equipment (UE), comprising: 
 	receiving data from a remote user equipment (Lim, Fig. 3B and paragraph 52 teach the relay node 20 receives the first S-R data packet at step 311); 
buffering the data (Lim, Fig. 3B and paragraph 52 teach the relay node 20 receives the first S-R data packet at step 311); 
transmitting the data to a base station(Lim, Fig. 3B and paragraph 55 teach The relay node 20 may transmit the first transmission packet 321 (hereinafter, referred to as "first R-D data packet") of the channel-coded data 320 to the destination node 30 at step 331.); 
receiving at least one negative acknowledgement, relating to the data, from the base station indicating an unsuccessful reception of the data by the base station(Lim, Fig. 3B and paragraph 56 teach If an error is detected in the first R-D data packet 321, the destination node 30 transmits a NACK to the relay node 20 at step 333.); and 
transmitting, in response to receiving the at least one negative acknowledgement, the data to the base station (Lim, Fig. 3B and paragraph 57 teach If the NACK is received at step 333, the relay node 20 may transmit to the relay node 20 the next packet 322 (hereinafter, referred to as "second R-D data packet") of the channel-coded data 300 at step 334.).
	Ishikawa further teaches sending data and resending the data in response to receiving negative acknowledgement (Ishikawa, Fig. 3 steps 323 and 325.).
	The Specification of the current application states: 
At block 204, the method 200 may buffer the received data and the one or more redundant equivalent versions of the data sent by the remote UE 112. For example, the buffer component 150 of the relay UE 110 may buffer, via the processor 312, the memory 316, and/or the modem 140, the received data and the one or more redundant equivalent versions sent by the remote UE 112. The processor 312 may store, temporarily, the received data and the one or more redundant equivalent versions of the data in the memory 316 or other permanent or temporary storage devices (e.g., the cache of the processor 312, external storage, network storage). For example, the buffer component 150 of the relay UE 110 may buffer the decimal numbers 15, 30, and 45 and the redundant equivalent versions of binary numbers 001111, 011110, and 101101, hexadecimal numbers F, 1E, 2D, and the decimal numbers 15, 30, and 45. 
Id. at ¶[0057].
In other words, the one or more redundant equivalent version of the data could be the data itself or extra copy of the data. And Ishikawa (Fig. 3 steps 323 and 325) explicitly teaches sending data and resending the data in response to receiving negative acknowledgement; therefore, Ishikawa teaches the one or more redundant equivalent version of the data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa to have that receiving data and one or more redundant equivalent versions of the data from a remote user equipment; buffering the data and the one or more redundant equivalent versions of the data; transmitting the data to a base station; receiving at least one negative acknowledgement, relating to the data, from the base station indicating an unsuccessful reception of the data by the base station; and transmitting, in response to receiving the at least one negative acknowledgement, at least one of the one or more redundant equivalent versions of the data to the base station so that radio resources may be effectively used [Ishikawa: paragraph 95].
For claim 2, Lim and Ishikawa further teach the method of claim 1, further comprising receiving additional negative acknowledgements from the base station indicating the unsuccessful reception of the data by the base station before transmitting the at least one of the one or more redundant equivalent versions of the data to the base station (Lim, Fig. 3B and paragraph 56 teach If an error is detected in the first R-D data packet 321, the destination node 30 transmits a NACK to the relay node 20 at step 333.).
For claim 3, Lim and Ishikawa further teach the method of claim 1, further comprising, 
receiving an additional negative acknowledgement from the base station indicating an unsuccessful reception of the at least one of the one or more redundant equivalent versions of the data by the base station (Lim, Fig. 3B and paragraph 56 teach If an error is detected in the first R-D data packet 321, the destination node 30 transmits a NACK to the relay node 20 at step 333. Ishikawa, Fig. 3 steps 323 and 325), and 
 	transmitting another one of the one or more redundant equivalent versions of the data to the base station (Lim, Fig. 3B and paragraph 57 teach If the NACK is received at step 333, the relay node 20 may transmit to the relay node 20 the next packet 322 (hereinafter, referred to as "second R-D data packet") of the channel-coded data 300 at step 334. Ishikawa, Fig. 3 steps 323 and 325). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa to have that receiving an additional negative acknowledgement from the base station indicating an unsuccessful reception of the at least one of the one or more redundant equivalent versions of the data by the base station, and transmitting another one of the one or more redundant equivalent versions of the data to the base stationso that radio resources may be effectively used [Ishikawa: paragraph 95].
For claim 7, Lim teaches a relay user equipment (UE) (Lim, Fig. 5) for relaying data, comprising: 
a memory (Lim, Fig. 5, item 503) storing instructions; 
a transceiver (Lim, Fig. 5, items 501, 505); and 
one or more processors (Lim, Fig. 5, item 510) coupled with the memory and the transceiver, and configured to execute the instructions to: 
 	receive data from a remote user equipment (Lim, Fig. 3B and paragraph 52 teach the relay node 20 receives the first S-R data packet at step 311); 
buffer the data (Lim, Fig. 3B and paragraph 52 teach the relay node 20 receives the first S-R data packet at step 311); 
transmit the data to a base station(Lim, Fig. 3B and paragraph 55 teach The relay node 20 may transmit the first transmission packet 321 (hereinafter, referred to as "first R-D data packet") of the channel-coded data 320 to the destination node 30 at step 331.); 
receive at least one negative acknowledgement, relating to the data, from the base station indicating an unsuccessful reception of the data by the base station(Lim, Fig. 3B and paragraph 56 teach If an error is detected in the first R-D data packet 321, the destination node 30 transmits a NACK to the relay node 20 at step 333.); and 
transmit, in response to receiving the at least one negative acknowledgement, the data to the base station (Lim, Fig. 3B and paragraph 57 teach If the NACK is received at step 333, the relay node 20 may transmit to the relay 
	Ishikawa further teaches sending data and resending the data in response to receiving negative acknowledgement (Ishikawa, Fig. 3 steps 323 and 325.).
	The Specification of the current application states: 
At block 204, the method 200 may buffer the received data and the one or more redundant equivalent versions of the data sent by the remote UE 112. For example, the buffer component 150 of the relay UE 110 may buffer, via the processor 312, the memory 316, and/or the modem 140, the received data and the one or more redundant equivalent versions sent by the remote UE 112. The processor 312 may store, temporarily, the received data and the one or more redundant equivalent versions of the data in the memory 316 or other permanent or temporary storage devices (e.g., the cache of the processor 312, external storage, network storage). For example, the buffer component 150 of the relay UE 110 may buffer the decimal numbers 15, 30, and 45 and the redundant equivalent versions of binary numbers 001111, 011110, and 101101, hexadecimal numbers F, 1E, 2D, and the decimal numbers 15, 30, and 45. 
Id. at ¶[0057].
In other words, the one or more redundant equivalent version of the data could be the data itself or extra copy of the data. And Ishikawa (Fig. 3 steps 323 and 325) explicitly teaches sending data and resending the data in response to receiving negative acknowledgement; therefore, Ishikawa teaches the one or more redundant equivalent version of the data.

For claim 8, Lim and Ishikawa further teach the relay user equipment of claim 7, wherein the one or more processors are further configured to receive, via the transceiver, additional negative acknowledgements from the base station indicating the unsuccessful reception of the data by the base station before transmitting the at least one of the one or more redundant equivalent versions of the data to the base station (Lim, Fig. 3B and paragraph 56 teach If an error is detected in the first R-D data packet 321, the destination node 30 transmits a NACK to the relay node 20 at step 333.).
For claim 9, Lim and Ishikawa further teach the relay user equipment of claim 7, wherein the one or more processors are further configured to: 
 	receive an additional negative acknowledgement from the base station indicating an unsuccessful reception of the at least one of the one or more redundant equivalent versions of the data by the base station (Lim, Fig. 3B and , and 
 	transmit another one of the one or more redundant equivalent versions of the data to the base station (Lim, Fig. 3B and paragraph 57 teach If the NACK is received at step 333, the relay node 20 may transmit to the relay node 20 the next packet 322 (hereinafter, referred to as "second R-D data packet") of the channel-coded data 300 at step 334. Ishikawa, Fig. 3 steps 323 and 325). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa to have that receiving an additional negative acknowledgement from the base station indicating an unsuccessful reception of the at least one of the one or more redundant equivalent versions of the data by the base station, and transmitting another one of the one or more redundant equivalent versions of the data to the base station so that radio resources may be effectively used [Ishikawa: paragraph 95].
For claim 13, Lim teaches a computer readable medium including instructions that, when executed by one or more processors of a relay user equipment (UE), cause the one or more processor (Lim, Fig. 5) to: 	
receive data from a remote user equipment (Lim, Fig. 3B and paragraph 52 teach the relay node 20 receives the first S-R data packet at step 311); 
transmit the data to a base station(Lim, Fig. 3B and paragraph 55 teach The relay node 20 may transmit the first transmission packet 321 (hereinafter, referred to as ; 
receive at least one negative acknowledgement, relating to the data, from the base station indicating an unsuccessful reception of the data by the base station(Lim, Fig. 3B and paragraph 56 teach If an error is detected in the first R-D data packet 321, the destination node 30 transmits a NACK to the relay node 20 at step 333.); and 
transmit, in response to receiving the at least one negative acknowledgement, the data to the base station (Lim, Fig. 3B and paragraph 57 teach If the NACK is received at step 333, the relay node 20 may transmit to the relay node 20 the next packet 322 (hereinafter, referred to as "second R-D data packet") of the channel-coded data 300 at step 334.).
	Ishikawa further teaches sending data and resending the data in response to receiving negative acknowledgement (Ishikawa, Fig. 3 steps 323 and 325.).
	The Specification of the current application states: 
At block 204, the method 200 may buffer the received data and the one or more redundant equivalent versions of the data sent by the remote UE 112. For example, the buffer component 150 of the relay UE 110 may buffer, via the processor 312, the memory 316, and/or the modem 140, the received data and the one or more redundant equivalent versions sent by the remote UE 112. The processor 312 may store, temporarily, the received data and the one or more redundant equivalent versions of the data in the memory 316 or other permanent For example, the buffer component 150 of the relay UE 110 may buffer the decimal numbers 15, 30, and 45 and the redundant equivalent versions of binary numbers 001111, 011110, and 101101, hexadecimal numbers F, 1E, 2D, and the decimal numbers 15, 30, and 45. 
Id. at ¶[0057].
In other words, the one or more redundant equivalent version of the data could be the data itself or extra copy of the data. And Ishikawa (Fig. 3 steps 323 and 325) explicitly teaches sending data and resending the data in response to receiving negative acknowledgement; therefore, Ishikawa teaches the one or more redundant equivalent version of the data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa to have that receiving data and one or more redundant equivalent versions of the data from a remote user equipment; buffering the data and the one or more redundant equivalent versions of the data; transmitting the data to a base station; receiving at least one negative acknowledgement, relating to the data, from the base station indicating an unsuccessful reception of the data by the base station; and transmitting, in response to receiving the at least one negative acknowledgement, at least one of the one or more redundant equivalent versions of the data to the base station so that radio resources may be effectively used [Ishikawa: paragraph 95].
For claim 14, Lim and Ishikawa further teach the computer readable medium of claim 13, further comprising instructions that, when executed by the one or more processors, receive additional negative acknowledgements from the base station indicating the unsuccessful reception of the data by the base station before transmitting the at least one of the one or more redundant equivalent versions of the data to the base station (Lim, Fig. 3B and paragraph 56 teach If an error is detected in the first R-D data packet 321, the destination node 30 transmits a NACK to the relay node 20 at step 333.).
For claim 15, Lim and Ishikawa further teach the computer readable medium of claim 13, further comprising instructions that, when executed by the one or more processors, cause the one or more processor to:  34 030284.16801Qualcomm Ref. No. 180286 
 	receive an additional negative acknowledgement from the base station indicating an unsuccessful reception of the at least one of the one or more redundant equivalent versions of the data by the base station (Lim, Fig. 3B and paragraph 56 teach If an error is detected in the first R-D data packet 321, the destination node 30 transmits a NACK to the relay node 20 at step 333. Ishikawa, Fig. 3 steps 323 and 325), and 
 	transmit another one of the one or more redundant equivalent versions of the data to the base station (Lim, Fig. 3B and paragraph 57 teach If the NACK is received at step 333, the relay node 20 may transmit to the relay node 20 the next packet 322 (hereinafter, referred to as "second R-D data packet") of the channel-coded data 300 at step 334. Ishikawa, Fig. 3 steps 323 and 325). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa to have that receiving an additional negative acknowledgement from the base station 
For claim 19, Lim teaches a relay user equipment (UE) (Lim, Fig. 5) for relaying data, comprising: 
 	means for receiving data and one or more redundant equivalent versions of the data from a remote user equipment (Lim, Fig. 3B, 5 and paragraph 52 teach the relay node 20 receives the first S-R data packet at step 311); 
means for buffering the data (Lim, Fig. 3B, 5 and paragraph 52 teach the relay node 20 receives the first S-R data packet at step 311); 
means for transmitting the data to a base station(Lim, Fig. 3B, 5 and paragraph 55 teach The relay node 20 may transmit the first transmission packet 321 (hereinafter, referred to as "first R-D data packet") of the channel-coded data 320 to the destination node 30 at step 331.); 
means for receiving at least one negative acknowledgement, relating to the data, from the base station indicating an unsuccessful reception of the data by the base station(Lim, Fig. 3B, 5 and paragraph 56 teach If an error is detected in the first R-D data packet 321, the destination node 30 transmits a NACK to the relay node 20 at step 333.); and 
means for transmitting, in response to receiving the at least one negative acknowledgement, the data to the base station (Lim, Fig. 3B, 5 and paragraph 57 
	Ishikawa further teaches sending data and resending the data in response to receiving negative acknowledgement (Ishikawa, Fig. 3 steps 323 and 325.).
	The Specification of the current application states: 
At block 204, the method 200 may buffer the received data and the one or more redundant equivalent versions of the data sent by the remote UE 112. For example, the buffer component 150 of the relay UE 110 may buffer, via the processor 312, the memory 316, and/or the modem 140, the received data and the one or more redundant equivalent versions sent by the remote UE 112. The processor 312 may store, temporarily, the received data and the one or more redundant equivalent versions of the data in the memory 316 or other permanent or temporary storage devices (e.g., the cache of the processor 312, external storage, network storage). For example, the buffer component 150 of the relay UE 110 may buffer the decimal numbers 15, 30, and 45 and the redundant equivalent versions of binary numbers 001111, 011110, and 101101, hexadecimal numbers F, 1E, 2D, and the decimal numbers 15, 30, and 45. 
Id. at ¶[0057].
In other words, the one or more redundant equivalent version of the data could be the data itself or extra copy of the data. And Ishikawa (Fig. 3 steps 323 and 325) explicitly teaches sending data and resending the data in response to receiving negative the one or more redundant equivalent version of the data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa to have that receiving data and one or more redundant equivalent versions of the data from a remote user equipment; buffering the data and the one or more redundant equivalent versions of the data; transmitting the data to a base station; receiving at least one negative acknowledgement, relating to the data, from the base station indicating an unsuccessful reception of the data by the base station; and transmitting, in response to receiving the at least one negative acknowledgement, at least one of the one or more redundant equivalent versions of the data to the base station so that radio resources may be effectively used [Ishikawa: paragraph 95].
For claim 20, Lim and Ishikawa further teach the relay user equipment of claim 19, further comprises means for receiving additional negative acknowledgements from the base station indicating the unsuccessful reception of the data by the base station before transmitting the at least one of the one or more redundant equivalent versions of the data to the base station (Lim, Fig. 3B and paragraph 56 teach If an error is detected in the first R-D data packet 321, the destination node 30 transmits a NACK to the relay node 20 at step 333.).
For claim 21, Lim and Ishikawa further teach the relay user equipment of claim 19, further comprises: means for receiving an additional negative acknowledgement from the base station indicating an unsuccessful reception of the at least one of the one or more redundant equivalent versions of the data by the base station , and 
 	Means for transmitting another one of the one or more redundant equivalent versions of the data to the base station (Lim, Fig. 3B and paragraph 57 teach If the NACK is received at step 333, the relay node 20 may transmit to the relay node 20 the next packet 322 (hereinafter, referred to as "second R-D data packet") of the channel-coded data 300 at step 334. Ishikawa, Fig. 3 steps 323 and 325). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa to have that receiving an additional negative acknowledgement from the base station indicating an unsuccessful reception of the at least one of the one or more redundant equivalent versions of the data by the base station, and transmitting another one of the one or more redundant equivalent versions of the data to the base stationso that radio resources may be effectively used [Ishikawa: paragraph 95].

9. 	Claims 4, 10, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jongbu Lim et al. (US 2017/0244521 A1), hereinafter Lim, in view of Yasuaki Ishikawa (US 2008/0182581 A1), hereinafter Ishikawa, and Junichi Suga (US 2010/0017672 A1), hereinafter Suga.
For claim 4, Lim and Ishikawa teach all the limitations of parent claim 1. Lim and Ishikawa do not explicitly teach the data includes timing data indicating a permissible 
	However, Suga explicitly teaches the data includes timing data indicating a permissible delay before transmitting the data; and the transmission of the data occurs prior to the permissible delay (Suga, Fig. 7 and paragraph 140 teach he above-described scheduling information at least includes information on relay of transmission data (HARQ data), i.e., allocation information on a region (burst) that is to be used by the BS 1 and the RS 2 for communications on wireless link (wireless frame) between the RS 2 and the MS 3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa with the data includes timing data indicating a permissible delay before transmitting the data; and the transmission of the data occurs prior to the permissible delay taught in Suga thereby increasing the efficiency of error correction [Suga: paragraph 46].
For claim 10, Lim and Ishikawa teach all the limitations of parent claim 7. Lim and Ishikawa do not explicitly teach the data includes timing data indicating a permissible delay before transmitting the data; and the transmission of the data occurs prior to the permissible delay.
	However, Suga explicitly teaches the data includes timing data indicating a permissible delay before transmitting the data; and the transmission of the data occurs prior to the permissible delay (Suga, Fig. 7 and paragraph 140 teach he above-described scheduling information at least includes information on relay of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa with the data includes timing data indicating a permissible delay before transmitting the data; and the transmission of the data occurs prior to the permissible delay taught in Suga thereby increasing the efficiency of error correction [Suga: paragraph 46].
For claim 16, Lim and Ishikawa teach all the limitations of parent claim 13. Lim and Ishikawa do not explicitly teach the data includes timing data indicating a permissible delay before transmitting the data; and the transmission of the data occurs prior to the permissible delay.
	However, Suga explicitly teaches the data includes timing data indicating a permissible delay before transmitting the data; and the transmission of the data occurs prior to the permissible delay (Suga, Fig. 7 and paragraph 140 teach he above-described scheduling information at least includes information on relay of transmission data (HARQ data), i.e., allocation information on a region (burst) that is to be used by the BS 1 and the RS 2 for communications on wireless link (wireless frame) between the RS 2 and the MS 3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa with the data includes timing data indicating a permissible delay before transmitting the data; 
For claim 22, Lim and Ishikawa teach all the limitations of parent claim 19. Lim and Ishikawa do not explicitly teach the data includes timing data indicating a permissible delay before transmitting the data; and the transmission of the data occurs prior to the permissible delay.
	However, Suga explicitly teaches the data includes timing data indicating a permissible delay before transmitting the data; and the transmission of the data occurs prior to the permissible delay (Suga, Fig. 7 and paragraph 140 teach he above-described scheduling information at least includes information on relay of transmission data (HARQ data), i.e., allocation information on a region (burst) that is to be used by the BS 1 and the RS 2 for communications on wireless link (wireless frame) between the RS 2 and the MS 3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa with the data includes timing data indicating a permissible delay before transmitting the data; and the transmission of the data occurs prior to the permissible delay taught in Suga thereby increasing the efficiency of error correction [Suga: paragraph 46].

10. 	Claims 5, 11, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jongbu Lim et al. (US 2017/0244521 A1), hereinafter Lim, in view of Yasuaki Ishikawa (US 2008/0182581 A1), hereinafter Ishikawa, and Katsuhiro Hirose et al. (US 2019/0089558 A1), hereinafter Hirose.
For claim 5, Lim and Ishikawa teach all the limitations of parent claim 1. Lim and Ishikawa do not explicitly teach the data includes: a first portion and a second portion; and priority data indicating a priority in transmission between the first portion and the second portion of the data.  
	However, Hirose explicitly teaches the data includes: a first portion and a second portion; and32 030284.16801Qualcomm Ref. No. 180286priority data indicating a priority in transmission between the first portion and the second portion of the data (Hirose, Fig. 4 and paragraph 75 teach FIG. 4 is an explanatory diagram for illustrating an exemplary configuration of each frame relayed by the communication relay apparatus 100.  Each frame relayed by the communication relay apparatus 100 includes a code PR indicating a priority level at a time of collision between frames, a code SA indicating an address (source address) of a source of communication, and a code DA indicating an address (destination address) of a destination of the communication, which is an address of a recipient.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa with the data includes: a first portion and a second portion; and priority data indicating a priority in transmission between the first portion and the second portion of the data.  taught in Hirose thereby relay communication across segments and block communication that is handled in each segment. [Hirose: background].
For claim 11, Lim and Ishikawa teach all the limitations of parent claim 7. Lim and Ishikawa do not explicitly teach the data includes: a first portion and a second portion; 
	However, Hirose explicitly teaches the data includes: a first portion and a second portion; and32 030284.16801Qualcomm Ref. No. 180286priority data indicating a priority in transmission between the first portion and the second portion of the data (Hirose, Fig. 4 and paragraph 75 teach FIG. 4 is an explanatory diagram for illustrating an exemplary configuration of each frame relayed by the communication relay apparatus 100.  Each frame relayed by the communication relay apparatus 100 includes a code PR indicating a priority level at a time of collision between frames, a code SA indicating an address (source address) of a source of communication, and a code DA indicating an address (destination address) of a destination of the communication, which is an address of a recipient.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa with the data includes: a first portion and a second portion; and priority data indicating a priority in transmission between the first portion and the second portion of the data.  taught in Hirose thereby relay communication across segments and block communication that is handled in each segment. [Hirose: background].
For claim 17, Lim and Ishikawa teach all the limitations of parent claim 13. Lim and Ishikawa do not explicitly teach the data includes: a first portion and a second portion; and priority data indicating a priority in transmission between the first portion and the second portion of the data.  
the data includes: a first portion and a second portion; and32 030284.16801Qualcomm Ref. No. 180286priority data indicating a priority in transmission between the first portion and the second portion of the data (Hirose, Fig. 4 and paragraph 75 teach FIG. 4 is an explanatory diagram for illustrating an exemplary configuration of each frame relayed by the communication relay apparatus 100.  Each frame relayed by the communication relay apparatus 100 includes a code PR indicating a priority level at a time of collision between frames, a code SA indicating an address (source address) of a source of communication, and a code DA indicating an address (destination address) of a destination of the communication, which is an address of a recipient.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa with the data includes: a first portion and a second portion; and priority data indicating a priority in transmission between the first portion and the second portion of the data.  taught in Hirose thereby relay communication across segments and block communication that is handled in each segment. [Hirose: background].
For claim 23, Lim and Ishikawa teach all the limitations of parent claim 19. Lim and Ishikawa do not explicitly teach the data includes: a first portion and a second portion; and priority data indicating a priority in transmission between the first portion and the second portion of the data.  
	However, Hirose explicitly teaches the data includes: a first portion and a second portion; and32 030284.16801Qualcomm Ref. No. 180286priority data indicating a priority in transmission between the first portion and the second portion of the data (Hirose, Fig. 4 and paragraph 75 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa with the data includes: a first portion and a second portion; and priority data indicating a priority in transmission between the first portion and the second portion of the data.  taught in Hirose thereby relay communication across segments and block communication that is handled in each segment. [Hirose: background].

11. 	Claims 6, 12, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jongbu Lim et al. (US 2017/0244521 A1), hereinafter Lim, in view of Yasuaki Ishikawa (US 2008/0182581 A1), hereinafter Ishikawa, and Bo Hu et al. (US 2016/0315832 A1), hereinafter Hu.
For claim 6, Lim and Ishikawa teach all the limitations of parent claim 1. Lim and Ishikawa do not explicitly teach encrypting the data before transmitting.  
	However, Hu explicitly teaches encrypting the data before transmitting (Hu, Fig. 2 and paragraph 103 teach when in the relay stage, encrypted data/information is received in segments from the relaying devices of the relaying group.).

For claim 12, Lim and Ishikawa teach all the limitations of parent claim 7. Lim and Ishikawa do not explicitly teach encrypting the data before transmitting.  
	However, Hu explicitly teaches encrypting the data before transmitting (Hu, Fig. 2 and paragraph 103 teach when in the relay stage, encrypted data/information is received in segments from the relaying devices of the relaying group.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa with encrypting the data before transmitting taught in Hu. Lim, Ishikawa and Hu all teach relay device, Hu specifically teaches encrypting the data before transmitting.
For claim 18, Lim and Ishikawa teach all the limitations of parent claim 13. Lim and Ishikawa do not explicitly teach encrypting the data before transmitting.  
	However, Hu explicitly teaches encrypting the data before transmitting (Hu, Fig. 2 and paragraph 103 teach when in the relay stage, encrypted data/information is received in segments from the relaying devices of the relaying group.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa with 
For claim 24, Lim and Ishikawa teach all the limitations of parent claim 19. Lim and Ishikawa do not explicitly teach encrypting the data before transmitting.  
	However, Hu explicitly teaches encrypting the data before transmitting (Hu, Fig. 2 and paragraph 103 teach when in the relay stage, encrypted data/information is received in segments from the relaying devices of the relaying group.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa with encrypting the data before transmitting taught in Hu. Lim, Ishikawa and Hu all teach relay device, Hu specifically teaches encrypting the data before transmitting.


Response to Arguments
12. 	 Applicant's arguments(Remarks, pages 10-12) filed 12/01/2020 have been fully considered but they are not persuasive.
For claim 1, Applicant argues that Lim and Ishikawa do not teach the following
limitations (Remarks, pages 10-12):
receiving data and one or more redundant equivalent versions of the data from a remote user equipment; 
buffering the data and the one or more redundant equivalent versions of the data; transmitting the data to a base station; receiving at least one negative 
transmitting, in response to receiving the at least one negative acknowledgement, at least one of the one or more redundant equivalent versions of the data to the base station
In response, Examiner respectfully disagrees. Examiner points to the detailed
rejection below, which includes added explanations which address all of the Applicant’s
arguments.
Lim teaches a method of relaying data by a relay user equipment (UE), comprising: 
 	receiving data from a remote user equipment (Lim, Fig. 3B and paragraph 52 teach the relay node 20 receives the first S-R data packet at step 311); 
buffering the data (Lim, Fig. 3B and paragraph 52 teach the relay node 20 receives the first S-R data packet at step 311); 
transmitting the data to a base station(Lim, Fig. 3B and paragraph 55 teach The relay node 20 may transmit the first transmission packet 321 (hereinafter, referred to as "first R-D data packet") of the channel-coded data 320 to the destination node 30 at step 331.); 
receiving at least one negative acknowledgement, relating to the data, from the base station indicating an unsuccessful reception of the data by the base station(Lim, Fig. 3B and paragraph 56 teach If an error is detected in the first R-D data ; and 
transmitting, in response to receiving the at least one negative acknowledgement, the data to the base station (Lim, Fig. 3B and paragraph 57 teach If the NACK is received at step 333, the relay node 20 may transmit to the relay node 20 the next packet 322 (hereinafter, referred to as "second R-D data packet") of the channel-coded data 300 at step 334.).
	Ishikawa further teaches sending data and resending the data in response to receiving negative acknowledgement (Ishikawa, Fig. 3 steps 323 and 325.).
	The Specification of the current application states: 
At block 204, the method 200 may buffer the received data and the one or more redundant equivalent versions of the data sent by the remote UE 112. For example, the buffer component 150 of the relay UE 110 may buffer, via the processor 312, the memory 316, and/or the modem 140, the received data and the one or more redundant equivalent versions sent by the remote UE 112. The processor 312 may store, temporarily, the received data and the one or more redundant equivalent versions of the data in the memory 316 or other permanent or temporary storage devices (e.g., the cache of the processor 312, external storage, network storage). For example, the buffer component 150 of the relay UE 110 may buffer the decimal numbers 15, 30, and 45 and the redundant equivalent versions of binary numbers 001111, 011110, and 101101, hexadecimal numbers F, 1E, 2D, and the decimal numbers 15, 30, and 45. 

In other words, the one or more redundant equivalent version of the data could be the data itself or extra copy of the data. And Ishikawa (Fig. 3 steps 323 and 325) explicitly teaches sending data and resending the data in response to receiving negative acknowledgement; therefore, Ishikawa teaches the one or more redundant equivalent version of the data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Lim and Ishikawa to have that receiving data and one or more redundant equivalent versions of the data from a remote user equipment; buffering the data and the one or more redundant equivalent versions of the data; transmitting the data to a base station; receiving at least one negative acknowledgement, relating to the data, from the base station indicating an unsuccessful reception of the data by the base station; and transmitting, in response to receiving the at least one negative acknowledgement, at least one of the one or more redundant equivalent versions of the data to the base station so that radio resources may be effectively used [Ishikawa: paragraph 95].
 Conclusion
13. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILL W LIN/Primary Examiner, Art Unit 2412